DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendments filed 07/19/2022.

Allowable Subject Matter

Claims 1-7 and 9-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Scheidler et al. (10,681,060) discloses a method for managing a plurality of events, the method comprising: collecting event information of the plurality of events as an input from a plurality of resources, wherein the event information is collected in real-time, the event information of the plurality of events is collected in a first period of time, the collected event information is in a heterogeneous format.


However, the prior art of record fails to teach or suggest the heterogeneous format comprises a percentage format, a log value format, and a metric quantity format; converting the collected event information into a homogeneous format, wherein the homogeneous format is a percentile format; checking whether the collected event information is corresponding to a genuine event activity; analyzing the homogeneous collected event information for a predefined period of time, wherein the analysis is performed through moving percentile computation of the event information over the predefined period of time, and the moving percentile computation is performed using machine learning techniques; generating a set of rules based on the analysis, wherein the generated set of rules are stored in a rule database; evaluating the homogeneous collected event information across the generated set of rules; generating an alert to a corresponding event of the plurality of events, when the corresponding event violates the generated set of rules based on the evaluation of the plurality of events, wherein the generated alert is stored in an alert database, wherein the generated alert is converted into notifications, if a set of criteria is satisfied, and wherein the generated alert has a priority, and the priority indicates a criticality of the generated alert; upgrading the criticality of the generated alert, when the generated alert is left unattended beyond a scheduled time-period; resolving the generated alert using a manual or an automatic process; revising the stored set of rules in the rule database, based on specific event information of a plurality of specific events, wherein the specific event information of the plurality of specific events is collected in a second period of time, the second period of time is later than the first period of time, and the event information is different from the specific event information; and updating the rule database based on the revision of the stored set of rules as set forth in independent Claim 1.  The cited prior art does not teach or suggest the heterogeneous format comprises a percentage format, a log value format, and a metric quantity format.  The cited reference does not explicitly disclose converting the collected event information into a homogeneous format, wherein the homogeneous format is a percentile format.  The cited prior art does not teach or suggest checking whether the collected event information is corresponding to a genuine event activity and/or analyzing the homogeneous collected event information for a predefined period of time, wherein the analysis is performed through moving percentile computation of the event information over the predefined period of time, and the moving percentile computation is performed using machine learning techniques.  The cited prior art does not teach or suggest generating a set of rules based on the analysis, wherein the generated set of rules are stored in a rule database; and/or evaluating the homogeneous collected event information across the generated set of rules.  The cited prior art does not teach or suggest generating an alert to a corresponding event of the plurality of events, when the corresponding event violates the generated set of rules based on the evaluation of the plurality of events, wherein the generated alert is stored in an alert database, wherein the generated alert is converted into notifications, if a set of criteria is satisfied, and wherein the generated alert has a priority, and the priority indicates a criticality of the generated alert.  The cited prior art does not teach or suggest upgrading the criticality of the generated alert, when the generated alert is left unattended beyond a scheduled time-period; and/or resolving the generated alert using a manual or an automatic process.  The cited prior art does not teach or suggest revising the stored set of rules in the rule database, based on specific event information of a plurality of specific events, wherein the specific event information of the plurality of specific events is collected in a second period of time, the second period of time is later than the first period of time, and the event information is different from the specific event information; and/or updating the rule database based on the revision of the stored set of rules. Thus, these are some of the reasons why the amended claims are allowable.

Similar limitations are present with independent claims 11 and 12. Therefore, Claims 1, 11, and 12 are allowed because of the combination of other limitations and the limitations listed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANDREW WOO/ Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                               08/10/2022